DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 February 2021, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112 (please see below).
The Double Patenting rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for initiating therapy by neurostimulation such as cranial nerve stimulation, vagus nerve stimulation and/or trigeminal nerve stimulation, does not reasonably provide enablement for other electrical stimulations such as cardiac pacing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Independent claim 1 recites “in response to determining that the depression state indicates depression onset, initiating, via the processor, therapy by one or more electrodes.”  Independent claims 12 and 18 have similar limitations.  The claimed therapy and electrodes are very broad and could cover any number of electrical stimulation therapies.  It is recommended to recite initiating therapy by neurostimulation such as cranial nerve stimulation, vagus nerve stimulation and/or trigeminal nerve stimulation as described in the specification.
Claims 2 – 11, 13 – 17, 19, and 20 are rejected as being dependent upon rejected claims 1, 12, and 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 12 recites “in response to determining that the depression state indicates depression onset, initiate therapy by one or more electrodes.”  The “one or more electrodes” is inferentially included.  It is unclear if the one or more electrodes is being functionally or positively recited.  It is recommended in a system claim, to first positively recite the one or more electrodes, before explaining how they are used.
Claims 13 – 17 are rejected as being dependent upon rejected claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 13-18 of U.S. Patent No. 10220211 (hereinafter “prior patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, all of the claim language of claim 1 is reproduced in claim 1 of the prior patent. However, claim 1 of the prior patent has language that differs itself from 
Regarding claim 2, all of the claim language of claim 2 is reproduced claim 2 of the prior patent.
Regarding claim 3, all of the claim language of claim 3 is reproduced in claim 3 of the prior patent.
Regarding claim 4, all of the claim language of claim 4 is reproduced in claim 1 of the prior patent.
Regarding claim 5, all of the claim language of claim 5 is reproduced in claim 5 of the prior patent.
Regarding claim 6, all of the claim language of claim 6 is reproduced in claim 1 of the prior patient.
Regarding claim 7, the claim language of claim 7 is reproduced in claim 16 of the prior patent. However, claim 7 is dependent on a method claim (claim 1) and claim 16 of the prior patent is dependent on a system claim (claim 13). Because the steps executed by the processor in claim 13 of the prior patent is nearly the same and contains a narrower scope (claim 13 of the prior patent claims two sensors while claim 1 of the current application only requires one or more sensor) than the method of claim 1 of the current application, a combination of claim 13 and 16 of the prior patent discloses the combination of claim 1 and 7 of the current application.
Regarding claim 8, all of the claim language of claim 8 is reproduced in claim 6 of the prior patent. While there are slight language difference between the two claims, 
Regarding claim 9, all of the claim language of claim 9 is reproduced in claim 7 of the prior patent.
Regarding claim 10, all of the claim language of claim 10 is reproduced in claim 8 of the prior patent.
Regarding claim 11, all of the claim language of claim 11 is reproduced in claim 9 of the prior patent.
Regarding claim 12, all of the claim language with respect to the processor and the processor executable steps are reproduced by claim 13 of the prior patent. The claim language with respect to the memory storing instruction is reproduced in claim 18 of the prior patent. A non-transitory computer-readable medium comprising instructions executable by a processor as claimed by claim 18 of the prior patent is interpreted be the same as a memory storing instructions that are executable by the processor as claimed by claim 12 of the current application. Both claim 13 and 18 of the prior patent claim the same steps as claim 12 of the current application. Thus, the combination of claims 13 and 18 of the prior patent discloses all of claim 12 of the current application.
Regarding claim 13, the claim language of claim 13 is the same as the claim language of claim 15 of the prior patent. 
Regarding claim 14, the claim language of claim 14 is reproduced in both claims 13 and 18 of the prior patent.
Regarding claim 15, the claim language of claim 15 is reproduced in both claims 13 and 18 of the prior patent.

Regarding claim 17, the claim language of claim 17 is reproduced in claim 14 of the prior patent.
Regarding claims 18 and 20, all of the claim language of both claims 18 and 20 are reproduced in claim 18 of the prior patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792